 1   ORESTES A. CROSS (CA State Bar No. 250471)
     VALOR LEGAL
 2   2010 Crow Canyon Place
     Suite 100-104
 3   San Ramon, California 94583
     Telephone: (415) 545-8394
 4   Facsimile: (415) 520-9695
     Email:        ocross@valorlegal.com
 5
     Attorneys for Plaintiff
 6   WILLIAM TRAMBLEY
 7   Margaret A. Keane (Bar No. CA-255378)
     margaret.keane@dlapiper.com
 8   Eric Ortiz (Bar No. CA-291618)
     eric.ortiz@dlapiper.com
 9   DLA PIPER LLP (US)
     555 Mission Street
10   Suite 2400
     San Francisco, California 94105-2933
11   Tel: 415.836.2500
     Fax: 415.836.2501
12
     Attorneys for Defendant
13   RELIANCE GLOBALCOM SERVICES, INC.
14
15                               UNITED STATES DISTRICT COURT
16                          NORTHERN DISTRICT OF CALIFORNIA
17
     WILLIAM TRAMBLEY
18                                                  Case No.: C 18-cv-05054-KAW
           Plaintiff(s),
19
                                                    JOINT STIPULATION FOR DISMISSAL
20                                                  OF ENTIRE ACTION WITH
           vs.                                      PREJUDICE; [PROPOSED] ORDER
21
     Reliance Globalcom Services, Inc. dba Global
22   Cloud Xchange, a business form unknown, Does
     1-25, inclusive,.
23
                   Defendants.
24
25
26
27
28



      JOINT STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE; [PROPOSED] ORDER
 1          IT IS HEREBY STIPULATED by and between Plaintiff William Trambley and

 2   Defendant Reliance Globalcom Services, Inc. dba Global Cloud Xchange, a business form

 3   unknown, Does1-25, inclusive, as this entire action is now settled, that this action now be

 4   dismissed with prejudice pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii).

 5   Each party shall bear their own attorneys’ fees and costs.

 6
 7
 8   DATED: September 5, 2019                             VALOR LEGAL

 9

10                                                        By: /s/ Orestes A. Cross
                                                              Orestes A. Cross
11
                                                          Attorneys for Plaintiff
12                                                        William Trambley
13
14   DATED: September 5, 2019                             DLA Piper

15
16                                                        By: /s/ Margaret Keane
                                                              Margaret Keane
17
                                                          Attorneys for Defendant
18                                                        Reliance Globalcom Services, Inc. dba Global
19                                                        Cloud Xchange, a business form unknown,
                                                          Does, 1-25, inclusive,.
20

21
22                                       FILER ATTESTATION

23          Pursuant to Northern District Local Rule 5-1(i)(3), I hereby attest that concurrence in the

24   filing of this document has been obtained from all signatories.

25          I declare under penalty of perjury under the laws of the State of California and the United

26   States of America that the foregoing is true and correct. Executed on September 4, 2019.

27
                                                                        /s/ Orestes A. Cross
28                                                                        Orestes A. Cross


                                                      1
      JOINT STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE; [PROPOSED] ORDER
                                            [PROPOSED] ORDER
 1
            This matter is dismissed with prejudice under Rule 41(A)(1)(ii) of the Federal Rules of
 2
     Civil Procedure, and the Clerk of the Court is directed to close this case. Each Party shall bear
 3
     their own attorneys’ fees and costs.
 4
            IT IS SO ORDERED.
 5
 6
                9/12/19
     DATED: ________________________                      _____________________________________
 7
                                                          UNITED STATES MAGISTRATE JUDGE
 8                                                        HON. KANDIS A. WESTMORE

 9

10
11
12
13
14
15
16
17
18
19
20

21
22
23
24
25
26
27
28


                                                      2
      JOINT STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE; [PROPOSED] ORDER
